PER CURIAM.
The trial court held that a final judgment of a court in a foreign jurisdiction, adjudicating and awarding an undivided one-half interest in Florida real property, was not entitled to full faith and credit and could not act in rem upon the title of the property. We affirm. See Fall v. Eastin, 215 U.S. 1, 30 S.Ct. 3, 54 L.Ed. 65 (1909); Schluter v. Schluter, 130 Cal.App. 780, 20 P.2d 723 (1933); Taylor v. Taylor, 192 Cal. 71, 218 P. 756 (1923); Williams v. Williams, 83 Or. 59, 162 P. 834 (1917); Compare Rozan v. Rozan, 49 Cal.2d 322, 317 P.2d 11 (1957).
Affirmed.